t c summary opinion united_states tax_court york t huang petitioner v commissioner of internal revenue respondent docket no 14252-07s filed date york t huang pro_se brooke s laurie for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and a dollar_figure accuracy- related penalty after concessions the issues for decision are whether petitioner is entitled to claimed miscellaneous_itemized_deductions whether petitioner is entitled to business_expense deductions in amounts greater than respondent allowed and whether petitioner is liable for the penalty under sec_6662 background some of the facts have been stipulated and we incorporate the stipulations and accompanying exhibits by this reference petitioner lived in california when he filed the petition in petitioner had a degree in business administration and worked full time for sun microsystems inc sun as an executive security specialist petitioner provided personal security for certain sun executives minimum qualifications for petitioner accepted respondent’s determination as to unreported qualified dividends and capital_gains and with respect to taxes deducted as itemized_deductions changes to petitioner’s adjusted_gross_income resulted in adjustments to the amounts of self-employment_tax owed and self- employment deduction allowed petitioner did not challenge these adjustments and we will not address them further because they are purely computational this job included proficiency in first aid defensive driving martial arts and the use of firearms sun also required petitioner to have a concealed weapons license and a u s passport and to maintain the skills necessary for the job petitioner first obtained a license for his business archangel risk management and security consultant archangel in and he continued that activity through the year in issue archangel provided two lines of service business consulting from the perspective of risk management and personal physical security for business people from through archangel’s expenses consistently exceeded its income petitioner did not maintain any books or accounts for archangel in rather he measured his income by the sums he deposited in the bank and he stored documentation for his expenses in a big box in petitioner purchased a three-bedroom house in he sold the house in order to reduce his expenses and purchased a one-bedroom condominium condo petitioner used his house and his condo for business for storing supplies and for maintaining his physical fitness and martial arts skills he also lived in the house and the condo petitioner leased a bmw x5 sport_utility_vehicle suv and purchased a honda civic both of which he used for archangel the suv for high-end clientele and the honda sedan for clients demanding a lower profile petitioner entertained individuals including current and prospective archangel clients in attempts to solicit business at times he also paid to entertain their children so that he could discuss business with his clients petitioner traveled to events where at-risk individuals could be found hoping to be hired to provide security petitioner occasionally learned he was improperly attired on arriving for a protection detail and purchased appropriate clothing or footwear petitioner consolidated the insurance on his real_estate automobiles boat and possibly a motorcycle in order to purchase an additional umbrella policy that would provide blanket liability coverage including coverage for his actions on behalf of archangel petitioner used some proceeds from archangel to contribute to an annuity for himself petitioner prepared and timely filed his federal_income_tax return he reported his wages from working at sun on schedule a itemized_deductions petitioner claimed some deductions that are not at issue but also claimed dollar_figure for unreimbursed job expenditures_for uniforms tools and safety equipment on schedule c profit or loss from business petitioner reported gross_receipts of dollar_figure cost_of_goods_sold after exceeding the 2-percent floor for miscellaneous_itemized_deductions petitioner deducted dollar_figure for job-related expenses of dollar_figure gross_income of dollar_figure and total expenses of dollar_figure petitioner claimed the following business_expense deductions on schedule c expense description amount claimed advertising contract labor employee benefit programs insurance other than health legal and professional services office expenses vehicle leasing supplies taxes and licenses travel of meals and entertainment utilities total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in a notice_of_deficiency for respondent allowed a dollar_figure deduction for cellular telephone expenses that petitioner substantiated in lieu of the dollar_figure utilities expense petitioner claimed allowed an dollar_figure deduction for substantiated taxes and licenses rather than the dollar_figure petitioner claimed disallowed the remaining schedule c deductions and disallowed in full petitioner’s claimed job-expense deduction in a timely petition petitioner alleged that all the disallowed expenses are ordinary and necessary business cost sic that are supported with receipts and are all at risk as the investment for the business at trial respondent asserted that petitioner failed to maintain adequate_records of archangel’s income and expenses and that many of petitioner’s job-related expenses and schedule c expenses were not only inadequately substantiated but also nondeductible personal family and living_expenses discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements petitioner therefore bears the burden_of_proof deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deduction claimed 503_us_79 292_us_435 taxpayers are required to maintain records sufficient to enable the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs such records must substantiate both the amount and purpose of the claimed deductions 116_tc_438 when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are generally permitted to estimate the deductible amount 39_f2d_540 2d cir to apply the cohan_rule however the court must have a reasonable basis upon which to make an estimate 85_tc_731 congress overrode the cohan_rule with sec_274 which requires strict substantiation for certain categories of expenses in the absence of evidence demonstrating the exact amount of those expenses deductions are to be disallowed entirely 50_tc_823 affd per curiam 412_f2d_201 2d cir expenses subject_to sec_274 include travel and meal expenses as well as expenses for listed_property such as passenger automobiles computers and cellular telephones sec_274 sec_280f the taxpayer must substantiate the amount time place and business_purpose of these expenditures and must provide adequate_records or sufficient evidence to corroborate his own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date i unreimbursed employee business_expenses sec_162 allows deductions for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business performing services as an employee constitutes a trade_or_business 54_tc_374 those expenses that are ordinary and necessary to the taxpayer’s business and paid_or_incurred in a given year are deductible that year sec_162 see sec_1_162-17 income_tax regs however personal living or family_expenses are not deductible see sec_162 sec_262 sec_1_162-17 income_tax regs on his schedule a for petitioner described his job expenses as uniform tool safety equipment where business clothes are suitable for general wear their cost is typically not deductible however where custom and usage forbid wearing a uniform when off duty deduction is allowed the cost of maintaining clothes for work is deductible when the purchase_price was deductible 74_tc_1266 petitioner did not introduce any testimony or other evidence proving that the clothing he purchased for work was not suitable for everyday wear or that sun required him to wear anything other than normal business attire accordingly petitioner is not entitled to deduct his expenses for buying or maintaining the clothes he wore when working for sun most of the other receipts petitioner submitted in support of his unreimbursed employee business_expenses appear completely unrelated to his work for sun the remaining receipts indicate that he went to firing ranges rented range time and purchased flashlights knives ammunition and possibly firearms he did not introduce any evidence that sun required him to purchase these items however nor any evidence that sun did not provide him with the equipment necessary to perform his job although the record contains some information regarding sun’s policy with respect to reimbursement for sun-related travel_expenses petitioner did not provide any evidence about whether sun would reimburse him for purchasing tools and equipment or for maintaining his job-related skills nor did he testify that he sought reimbursement a taxpayer’s failure to seek reimbursement from his employer prevents him from deducting those expenses as unreimbursed employee business_expenses 788_f2d_1406 9th cir affg tcmemo_1984_533 79_tc_1 respondent’s determination disallowing petitioner’s job- related expenses is sustained ii business_expenses petitioner began archangel in the expenses from this activity exceeded the gross_receipts every year from through petitioner submitted myriad receipts but generally failed to show how any of the documented expenses were business related clear documentation of what each expenditure purchased and how each purchase was an ordinary and necessary business_expense does not appear in the record the year in issue petitioner admitted at trial that he did not keep track of archangel’s income during the year rather he computed his income by reviewing his bank_deposits he did however place all his expense receipts in a big box a advertising expenses petitioner claimed a dollar_figure advertising expense deduction for archangel in he introduced a credit card statement showing a dollar_figure charge to clear channel radio and a computer- screen printout of an date e-mail titled summary invoice this printout lists the bill to party as sugar’s magazine sugar and addresses the invoice to the attention of petitioner and another individual but at a mailing address that does not match either of petitioner’s residences which were also archangel’s addresses the printout states billing net amount_paid dollar_figure and reports that sugar purchased fifty second commercial announcements between april and on kyld wild 9fm in san francisco petitioner offered vague testimony that sugar purchased bulk advertising and he purchased advertising at a discount from sugar however the evidence petitioner introduced indicates that sugar bought dollar_figure of radio commercials it does not show that petitioner bought any of this time for archangel or that the announcements were for archangel rather than sugar or some other party respondent’s determination disallowing this deduction is sustained b contract labor petitioner deducted dollar_figure for contract labor expenses but did not introduce any evidence or provide any testimony proving that he actually incurred any contract labor expenses respondent’s determination is sustained c employee benefit programs a taxpayer including the owner of an unincorporated business is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 including any amount_paid to an employee pursuant to an employee_benefit_plan sec_162 sec_1_162-10 income_tax regs petitioner introduced evidence showing that he paid dollar_figure per month for part of and part of into a privileged assets annuity with american partners life_insurance co he claimed an expense of dollar_figure for employee benefit programs sec_162 however does not allow deductions for amounts which may be used to provide benefits under an annuity plan sec_1_162-10 c income_tax regs rather such contributions are controlled by sec_404 id however it is not clear why petitioner introduced evidence relating to considering that only tax_year is at issue we note that even if petitioner contributed dollar_figure monthly to the annuity for all of as his evidence seems to ask us to conclude the total for would be dollar_figure not the dollar_figure petitioner claimed no code section authorizes petitioner to round these expenditures up before claiming a deduction petitioner did not introduce any evidence that the annuity he contributed to was a retirement annuity and part of a qualified_plan as required by sec_404 petitioner is not entitled to deduct any amount for employee benefit plans for d insurance petitioner claimed an expense deduction of dollar_figure for insurance expenditures in petitioner testified that business insurance is particularly expensive whenever firearms are involved and that obtaining vehicle insurance for this type of business is difficult as a result petitioner alleged that he was required to place all of his insurance auto home boat commercial with one company so that he could purchase a special umbrella policy covering his use of any of his property in the business including two cars both residences his boat and possibly a motorcycle it appears that petitioner claimed all of his insurance expenses for both cars both residences his boat etc as business_expenses because of his need to consolidate policies in order to purchase the umbrella coverage petitioner also claimed that he used both automobiles only for archangel business because he lived across the street from a mall and because sun provided him a company vehicle to use for his full- time job while there is no dispute that petitioner incurred insurance expenses in respondent argues that these expenditures are not all ordinary and necessary business_expenses and that petitioner is attempting to deduct personal and living_expenses as business_expenses petitioner did not introduce any evidence to show that he used his boat for business nor did he justify deducting real_estate insurance or substantiate any business use of his automobiles furthermore in the absence of corroborating evidence we are not required to accept and do not accept petitioner’s self-serving testimony that he used his automobiles exclusively for archangel business see 87_tc_74 madden v commissioner tcmemo_2006_4 petitioner asserts that because he used most of both of his residences for archangel he may deduct the costs to insure his properties yet he has not claimed any home_office deduction finally the documentation petitioner introduced in support of his insurance expenses indicates that he paid between dollar_figure and dollar_figure to farmers insurance for each of months in for a petitioner did not claim any deduction for car and truck expenses for policy listed on three bills as commercial while this policy may be some form of business insurance petitioner did not provide any details of the coverage he purchased on the basis of the entire record we are satisfied that petitioner claimed a plethora of personal insurance items as business_expenses under these circumstances we are unwilling to assume that the unexplained commercial line item on three bills was business insurance and we decline to estimate an annual deduction for insurance for archangel respondent’s determination that petitioner is not entitled to a deduction for insurance is sustained e legal and professional services petitioner claimed a business_expense deduction for dollar_figure for legal and professional services he presented some vague testimony that when his business consulting and risk management advice to a business owner proved inaccurate archangel had to pay for legal services to resolve the problem for its client petitioner then explained inconsistently that archangel would pass this cost on to its clients and later that archangel would not be paid if the legal challenge failed petitioner’s documentation supporting archangel’s legal expenses consisted of copies of some bank statements with mostly illegible handwritten notations one statement with the words attorney fernando hernandez below_the_line reporting a dollar_figure check and a copy of that check for dollar_figure payable to and endorsed by fernando hernandez but with a notation in the memo field of the check that appears to refer to sugar’s u s landlord this documentation does not support any deduction for legal expenses_incurred by archangel in petitioner testified that maintaining his protection skills required him to take regular refresher courses he included receipts showing dollar_figure paid for firearms baton and chemical agents training and we allow this amount as a professional expense otherwise respondent’s determination is sustained f office expenses as indicated petitioner did not claim any home_office deduction but he did deduct dollar_figure as office expenses in petitioner’s office expense documentation included receipts for parking tolls his aaa membership and canceled checks reflecting unspecified payments to the california department of motor vehicles these items might be for car and truck expenses but petitioner did not deduct any car and truck expenses on schedule c or for travel_expenses critically these documents do not identify any business_purpose for the expenditures likewise the miscellaneous receipts submitted ostensibly to support archangel’s office expenses do not bear any indication of what legitimate business_expenses they represent petitioner introduced an undated bill for dollar_figure from the fictitious business name renewal service for the renewal of archangel’s business name but did not introduce any documents to show he paid that bill petitioner also included a receipt from the john elway foundation auction which appears to document his purchase of five signed items of sports and music memorabilia for dollar_figure this receipt appears to be from date and does not indicate any business_purpose for this expenditure respondent’s determination disallowing petitioner’s claimed office expense deduction is sustained g vehicle leasing petitioner submitted a largely illegible copy of what the parties describe as petitioner’s lease agreement for his suv petitioner claimed a dollar_figure deduction for vehicle rental suggesting that the lease payment for hi sec_2002 suv was dollar_figure per month in passenger automobiles are listed_property and related expenses must be strictly substantiated or they may not be deducted sec_274 sec_280f petitioner did not provide any substantiation of the amount time place and business_purpose of the use of his suv thus even if the record supported his paying dollar_figure monthly lease payments petitioner is petitioner also submitted two documents from date one a handwritten receipt for a payment of dollar_figure allegedly for a fictitious business name the other a printed receipt for dollar_figure for a fictitious business name neither receipt indicates what fictitious name it paid for or whether the fee covered an initial registration or a renewal this is not reliable evidence that would support our estimating this expense not entitled to deduct his cost to lease this passenger_automobile because he failed to maintain or provide adequate business records h supplies petitioner claimed a deduction for spending dollar_figure on supplies for archangel petitioner’s documentation supporting his supplies deduction includes several documents regarding the installation of fencing apparently at the house petitioner bought in and sold in however some of the documents are in another person’s name with an address different from petitioner’s petitioner also included a receipt for a garage- door opener the business purposes of these expenses is unclear in any event because fencing and garage door openers have useful lives substantially beyond the year of installation these are capital expenditures see sec_1_263_a_-2 income_tax regs and expenses that would otherwise be deductible under sec_162 are not currently deductible if they are capital sec_261 sec_263 petitioner’s remaining supplies receipts are predominantly for the purchase of flowers live maine lobsters and alcohol petitioner did not explain or document any business_purpose for these expenses or identify the persons involved petitioner has not substantiated any legitimate supplies expenses respondent’s determination is sustained i taxes and licenses petitioner claimed dollar_figure in taxes and licenses for respondent allowed a deduction of dollar_figure for the renewal of petitioner’s firearms license with his office expense documentation petitioner substantiated paying dollar_figure to the city of san jose for business tax and paying dollar_figure to the california bureau of security and investigative services to renew his security guard credentials we allow petitioner a deduction of dollar_figure for archangel’s expenses for taxes and licenses in addition to the dollar_figure allowed by respondent otherwise respondent’s determination is sustained j meals and entertainment the parties stipulated that petitioner expended dollar_figure for meals and entertainment_expenses in petitioner claimed business meals and entertainment_expenses of dollar_figure of which he deducted percent dollar_figure petitioner’s documentation included a number of movie ticket stubs and hundreds of receipts for eating and drinking at restaurants and bars petitioner did not provide any evidence of the persons entertained or the business_purpose of the meals drinks or movies and the receipts do not include any legible record of petitioner’s recording this information meals and entertainment_expenses are subject_to the the remaining documents petitioner submitted to substantiate his expenditures_for taxes and licenses appear to support his real_estate_taxes itemized on schedule a strict substantiation requirements of sec_274 petitioner is not entitled to any deduction for meals and entertainment because of his failure to maintain adequate_records of the people invited and entertained and of the business_purpose of these expenditures k utilities petitioner claimed business_expense deductions for utilities for archangel amounting to dollar_figure respondent allowed dollar_figure in substantiated cellular telephone expenses petitioner’s evidence includes water electric gas cable television telephone and cellular telephone bills together with assessment statements apparently from his condominium association most of the bills are in petitioner’s name but some appear to be in the name of one or more relatives at petitioner’s residential address none is in the name of archangel petitioner argues that he is entitled to deduct most of his residential expenses such as repairs improvements utilities and insurance because his residences were used mostly for business as noted he did not claim any home_office deduction in petitioner alleged that he used percent of his three-bedroom house exclusively for archangel this is implausible he testified that when he moved himself and archangel into a one-bedroom condo he continued to use percent of his new residence exclusively for archangel ie his living needs occupied an even smaller space this is simply not credible petitioner alleges that most of his living space was converted to a training area for self-defense practice and that most of the bedroom space was occupied by firearms storage and client paperwork he admitted that his living room continued to hold normal furniture including a couch petitioner also testified that the sole purpose of cable television service was to enable him to monitor news and events and gather information on potential threats and possible business opportunities respondent asserts that petitioner attempted to claim many personal family and living expenditures as deductible business_expenses petitioner has not introduced any evidence to convince us that respondent is incorrect and he has not shown that he is entitled to these deductionsdollar_figure respondent’s determination is sustained the fact that some bills were in the name of one or more of petitioner’s relatives suggests that petitioner may not have been the sole occupant of these residences and casts further doubt on petitioner’s allegation that nearly all of each residence was used exclusively for archangel petitioner’s complaint that respondent is being unfair and unreasonable in allowing only a few hundred dollars in business_expenses misses the point respondent allowed those expenses that petitioner proved he incurred and that he demonstrated were legitimate business_expenses petitioner’s failure to maintain accounting_records for archangel and his failure to record and document the specific business_purpose of each of his expenditures compelled respondent’s disallowance of the majority of petitioner’s deductions l travel although the record includes some documents potentially related to petitioner’s claimed business travel in petitioner did not provide any explanation and the documents do not include any description of any business_purpose for any of this travel petitioner’s vague testimony and this meager evidence fail to satisfy the strict substantiation required by sec_274 respondent’s determination is sustained iii accuracy-related_penalty the commissioner bears the burden of production and must produce sufficient evidence showing that the imposition of any penalty is appropriate in a particular case sec_7491 higbee v commissioner t c pincite once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee v commissioner supra pincite to the extent the taxpayer shows there was reasonable_cause for an underpayment and that he acted in good_faith sec_6664 prohibits the imposition of a penalty under sec_6662 respondent determined a 20-percent penalty under sec_6662 on the underpayment_of_tax resulting from petitioner’s disallowed itemized and business_expense deductions respondent asserts that the underpayment is attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax see sec_6662 and for the purpose of sec_6662 negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 a substantial_understatement_of_income_tax is defined as an understatement exceeding the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 respondent satisfied his burden of production under sec_7491 because the record shows that petitioner substantially understated his income_tax for the year in issue see sec_6662 higbee v commissioner supra pincite furthermore a review of this record reflects that petitioner claimed substantial deductions for which he apparently maintained no business records beyond storing receipts in a big boxdollar_figure there is little dispute that petitioner paid the expenses claimed yet most of the claimed deductions for alcohol boat insurance clothes contributions to his personal annuity flowers signed memorabilia and utilities for example are clearly for nondeductible personal items on the basis of the entire record we conclude that petitioner did not act with reasonable_cause or petitioner’s failure to maintain books_and_records is particularly significant in the light of his claim to holding a degree in business administration and his allegedly providing business consulting services to archangel’s clients exercise good_faith in claiming these deductions and that he is liable for the penalty under sec_6662 to reflect our disposition of the issues decision will be entered under rule
